DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericson (US 5562228 A).
Regarding claim 1, Ericson teaches a collapsible cooler apparatus and a method for using comprising pressing inward on a first side panel and a second side (22/28; see Fig. 3) panel of the collapsible box along a lateral hinge (26), the collapsible box defining the lateral hinge extending at least partially across a front panel, the first side panel, the second side panel, and a rear panel of the collapsible box (see Figures 1-3); and pressing a top panel (40) and a bottom panel (12) of the collapsible box together until the collapsible box is substantially flattened (see Fig. 4), the top panel and the bottom panel being hingedly coupled to the rear panel.
Regarding claim 2, Ericson teaches a method of using collapsible cooler wherein pressing the top panel and the bottom panel of the collapsible box together until the collapsible box is substantially flattened comprises folding the first side panel substantially in half.  Examiner notes that the lateral hinge of the sides are located at a midpoint of the sides and therefore fold the side substantially in half.
Regarding claim 3, Ericson teaches a method of using a collapsible cooler wherein pressing the top panel and the bottom panel of the collapsible box together until the collapsible box is substantially flattened comprises reconfiguring the rear panel from a substantially planar shape to a truncated pyramidal shape.  Examiner notes that the fold lines that allow for the sides to collapse create two triangular segments and two trapezoidal segments.
Regarding claim 4, Ericson teaches a method of using a collapsible cooler further comprising opening the collapsible box (see Fig. 2).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734